IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

STEVEN LANCE CAINE,                 NOT FINAL UNTIL TIME EXPIRES TO
FORMER HUSBAND,                     FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-1147
v.

KAREN ANNETTE CAINE,
FORMER WIFE, AND REMAX
SOUTHERN REALTY,

      Appellees.


_____________________________/

Opinion filed August 3, 2017.

An appeal from the Circuit Court for Okaloosa County.
Michael Flowers, Judge.

James M. Levy, James Levy, P.A., Miramar Beach, for Appellant.

No Appearance for Appellees.




PER CURIAM.

      AFFIRMED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.